Citation Nr: 1105606	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  03-11 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a right foot disorder.  

3.  Entitlement to a total disability rating, for compensation 
purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to November 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  In March 2002, 
the RO denied service connection for a back injury, hip pain and 
a limp of the right foot.  In March 2007, the RO denied TDIU.  In 
May 2007, the RO granted service connection for PTSD with a 50 
percent rating.  A September 2007 rating decision continued the 
50 percent rating for PTSD and the denial of TDIU.  

In March 2009, a hearing was held before the undersigned Veterans 
Law Judge, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  The hearing transcript is 
in the claims folder.  

In May 2009, the Board denied service connection for a hip 
disorder and initial disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  The claims for service 
connection for a low back disorder, service connection for a 
right foot disorder, and TDIU were remanded to the agency of 
original jurisdiction (AOJ) for examination of the Veteran and a 
medical opinion.  The examination was done in May 2010 and an 
opinion was provided.  A supplemental statement of the case was 
issued in July 2010.  In as much as the development requested by 
the Board has been completed, we proceed with the review of the 
appeal.  


FINDINGS OF FACT

1.  The Veteran's current back disorder is not the result of 
disease or injury during his active service.  

2.  The Veteran's current right foot disorder is not the result 
of disease or injury during his active service.  

3.  Neither arthritis of the low back, nor arthritis of the right 
foot, nor any generalized osteoarthritis was manifested to any 
degree in the year after the Veteran completed his active 
service.  

4.  The service-connected disabilities are not of sufficient 
severity as to prevent the Veteran from engaging in some form of 
substantially gainful employment consistent with his education 
and occupational experience.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active military service and arthritis of the low back may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  A right foot disorder was not incurred in or aggravated by 
active military service and arthritis of the right foot may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

3.  The Veteran does not have service-connected disabilities 
which are sufficient to produce unemployability without regard to 
advancing age.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.10, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Notices that fully complied with the requirements of the VCAA 
were sent to the Veteran in December 2001, for the back claim, 
and in February 2002, for the foot claim.  They explained the 
type of evidence necessary to substantiate these claims, as well 
as an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  The 
notices were sent before initial adjudication of the claims by 
the RO in March 2002.  The information as to ratings and 
effective dates, as required by the Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
was not sent to the Veteran until January 2007.  Nevertheless, 
the Veteran was not prejudiced by the late notice because the 
claims are being denied and neither a rating nor effective date 
will be assigned.  

A letter from the RO, dated in January 2007, provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his TDIU claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  That notice letter was provided 
before the adjudication of the TDIU claim in March 2007.  VA has 
complied with the notice requirements of VCAA and has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
treatment and personnel records have been obtained.  His 
available post-service treatment records have also been obtained.  
The Veteran has had a VA examination.  A medical opinion has been 
obtained.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Discussion-Service Connection

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In April 2001, the Veteran claimed benefits for a back injury in 
service.  In November 2001, he stated that he had broken his 
right foot and was unable to work for 2-3 months.  In his April 
2002 notice of disagreement, the Veteran asserted that an 
accident involving a back injury, hip injury and limp right foot 
happened in service.  The Veteran submitted particulars with his 
substantive appeal in April 2003.  He wrote that a petty officer 
had pushed him down stairs causing the claimed injuries.  He 
reported that his foot was treated in service.  He stated that 
upon separation from service, he started to report his injuries, 
but the examining medical officer said he was getting off work 
and was not going to stay any longer.  He went to a VA hospital 
in 1975 or 1976, where he was seen for his foot, back and other 
things and was told there was nothing wrong with him.  He went on 
to say that he continues to have back and hip pain and walk with 
a limp with his right foot.  He described the impact of these 
conditions on his functioning.  

The service treatment records do not document any back, hip, or 
foot injury.  They do not document falling or being pushed down 
stairs.  They do not document any treatment for the back, hip or 
right foot.  Nevertheless, it is not required that the claimed 
injuries be documented in the service treatment records.  
38 C.F.R. § 3.303(d) (2010).  The Veteran is competent to report 
what he actually experienced.  38 C.F.R. § 3.159 (2010).  

The problem arises with the separation examination report.  The 
Veteran asserts that he tried to tell the examining physician 
about his injuries but was cut short because the doctor was 
leaving.  The service treatment records do contain a report of 
medical history to the contrary.  It shows that the Veteran was 
given an opportunity to report his physical problems and he 
reported that he did not have recurrent back pain or foot 
trouble.  He did report ankle symptoms.  The Veteran's failure to 
list his back and foot symptoms does not mean that he did not 
have any.  See 38 C.F.R. § 3.304(b)(3) (2010), but it calls into 
question the reliability of his recollection that he had back 
pain and foot problems upon separation from service.  

The report of the separation examination shows that the Veteran 
was given a thorough examination.  The only lower extremity 
disorder noted was a swollen left ankle.  His spine was reported 
to be normal.  

In his substantive appeal, the Veteran reports that in 1975 or 
1976, he went to the VA hospital where he was seen for his back, 
foot and other things.  He was told that there was not anything 
wrong and that he would grow out of his pain.  However, there are 
no records of this hospital visit.  The first claim of record was 
in 1978 and was for educational benefits.  Consequently, the 
Board finds that the Veteran's attempt to establish a continuity 
of symptoms by claiming that he was seen for his back and foot by 
VA in 1975 or 1976 is not reliable.   

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  In this case, there is no competent evidence of 
arthritis being manifested to any degree during the first year 
after the Veteran left service.  It is significant that at the 
time of his industrial back injury, approximately 4 years after 
service, there was no report of arthritis.  

The first evidence of back symptoms is found in extensive records 
of an injury sustained during the Veteran's post service 
employment in September 1979.  At that time, he was lifting steel 
bars to a rack and pulled muscles in his back.  A muscle strain 
of the back was diagnosed.  The Veteran filed a worker's 
compensation claim for cervical, thoracic, and lumbar strain.  

In October 1993, the Veteran was injured in an automobile 
accident and filed a worker's compensation claim for neck and 
back pain, headaches and right leg numbness.  Examination 
disclosed paravertebral muscle spasms, reduction in the normal 
range of motion, and positive orthopedic tests.  X-rays showed 
multiple acute spinal misalignment, no osseous pathology, and a 
congenital 6th lumbar vertebra.  Diagnoses were lumbar facet 
syndrome, acute cervical strain, acute thoracic strain, 
cervicocranial syndrome, and multiple vertebral subluxations.  

W. E. W, D.O., saw the Veteran in early December 1997 for an 
injury that occurred in late October 1997.  Those notes show the 
Veteran tripped and fell, landing with his tailbone and left hip 
on a curb.  He complained of back pain with numbness and tingling 
into the left leg.  The diagnoses were myositis and somatic 
dysfunction of the cervical, dorsal, and lumbar spines.  

The Veteran returned 4 days later and complained of hip and back 
soreness and pain.  The doctor found spasm in the paravertebral 
muscles.  The previous diagnoses were continued with the addition 
of radiculitis of the left leg.  

In mid-December 1997, the Veteran complained of left hip pain 
with cramps and spasm and pain radiating to the toes.  He also 
complained of right hip cramping.  There was no numbness or 
tingling.  Objectively, the doctor found tenderness with reactive 
spasm of the cervical, dorsal, and lumbar paravertebral muscles 
with pain in the left leg.  No objective hip findings were 
reported.  Diagnoses were myositis, somatic dysfunction of the 
cervical, dorsal, and lumbar spines, and sciatica.  

In January 1998, and again in May 1998 and June 1998, the private 
physician found tenderness with reacting spasm in the spinal 
musculature.  Diagnoses continued to be myositis, somatic 
dysfunction of the cervical, dorsal and lumbar spine, and 
sciatica.  

In July 1998, the Veteran complained of persistent left hip pain 
and back pain.  He had attempted to lift some boxes a few days 
earlier and noted the onset of severe back and hip pain.  He had 
also developed pain on a short hike with his daughter.  
Objectively, there was tenderness with reactive spasm and limited 
range of motion of the paravertebral spinal musculature.  The 
diagnosis was somatic dysfunction, post-traumatic-
cervicodorsolumbar paravertebral musculature.  The back 
complaints, findings and diagnoses continued in August 1998.  

In October 1998, the Veteran complained of back pain radiating 
into both thighs.  The doctor noted back findings and diagnosed 
somatic dysfunction, post-traumatic-cervicodorsolumbar 
paravertebral musculature with sciatica.  Dr. W. E. W continued 
to follow the Veteran's back complaints through July 2000.  
Complaints, findings, and diagnoses remained essentially the 
same.  Treatment included injections.  

VA afforded the Veteran an orthopedic examination in January 
2002.  He stated that he had been kicked down stairs in service, 
injuring his hips, neck, back and foot.  He described radicular 
type symptoms into the right leg, shooting down the leg into his 
foot.  On examination, there was tenderness about the entire 
paraspinal muscles from the occiput to the sacrum, with point 
tenderness over the sacroiliac joints, as well as a positive 
Patrick's fabere test.  Straight leg raising was negative, 
bilaterally.  Examination of the feet disclosed swelling of the 
right ankle as compared to the left.  There was no swelling in 
the forefoot and no discoloration.  Sensation was intact in both 
ankles and feet.  There was normal anatomical alignment of the 
toes.  There was no tenderness to palpation about the toes and 
metatarsal heads.  There was tenderness to palpation about the 
anterior mortise and lateral and medial malleolous of the right 
ankle.  In the assessment it was noted that the Veteran worked 
construction and experienced flare-ups if he wore his nail belt 
for more than 2 hours.  He had flare-ups on a daily basis and was 
totally disabled from lifting, moving, or carrying anything.  He 
had rolled his ankle the previous November and had an acute foot 
and ankle injury.  X-rays showed mild degenerative joint disease 
in the lumbar spine.  The bones and joints of the right foot 
appeared normal.  The examiner expressed the opinion that the 
examination and X-rays would indicate that the Veteran has no 
pathology structurally that would be affecting his occupational 
functioning, other than the sacroiliac dysfunction.  The examiner 
did not offer an opinion as to the cause of the Veteran's back 
problems.  

Private magnetic resonance imaging (MRI) of the right foot, in 
February 2002, disclosed findings of significant peroneal tendon 
injury as well as bone contusions involving the talar neck and 
calcaneus at the anterior and posterior subtalar facets.  

In a statement received in August 2002, a witness reported that 
the Veteran had come across himself, a hospital corpsman, a petty 
officer and others doing drugs.  The Veteran went upstairs and 
the petty officer ran after him, pulling him down.  He was 
knocked out and his foot was dislocated.  The hospital corpsman 
put him in sick bay and treated him without any records.  
Mistreatment of the Veteran by the petty officer was detailed.  

Private medical records for March and April 2003 show the Veteran 
was seen for complaints of low back pain.  The Veteran was seen 
on referral and the doctor had no personal knowledge of the 
Veteran's history.  The Veteran stated that the back pain had 
been present since 1975, but had steadily increased in severity 
during the last 3 years.  Upon palpation, pain behaviors were 
somewhat intensified as he reported significant pain throughout 
the lumbar spine and increasing over the right sacroiliac joint.  
There was slight tenderness over the left sacroiliac joint, 
bilateral greater trochanters, and sciatic notches.  Examination 
showed a limitation of motion.  X-rays revealed a mild lumbar 
curve with the apex to the left.  There was grade 1 
spondylolisthesis of L5 on S1.  There was some sclerosis over the 
left sacroiliac joint as well as degenerative facets at L4-L5 and 
L5-S1.  The clinical impression was  degenerative changes of the 
lumbar spine with left sacroiliitis.  

The Veteran had a VA examination in July 2003.  He reported 
injuring his back in service when he was pushed down some stairs 
aboard ship.  The same incident reportedly resulted in a 
dislocation of the right foot, which was casted and splinted.  
Examination resulted in diagnoses of chronic lumbosacral strain 
superimposed on degenerative joint disease and spondylolisthesis; 
and dislocation, subtalar, right ankle with degenerative joint 
disease of the foot and ankle.  The examiner expressed the 
opinion that the Veteran would not be suitable for his current 
line of work, which required heavy bending, lifting and stooping.  
The only employment he would be capable of would be of a 
sedentary nature.  

In July 2003, the VA medical center did X-rays of the Veteran's 
right foot.  There was moderate osteoarthritis of the 
talonavicular joint and mild osteoarthritis of the first 
metatarsophalangeal joint.  The foot otherwise appeared to be 
normal.  The impression was some osteoarthritis.  The back X-rays 
were read as showing minimal degenerative change.  The discs were 
well preserved.  The neural arches and sacroiliac joints appeared 
to be normal.  

VA clinical notes show that the Veteran was seen in October 2004.  
He complained of chronic low back pain and attributed it to being 
pushed down stairs in service.  The range of motion in all major 
joints was restricted.  There was no obvious deformity, redness, 
heat, or joint swelling.  Sensation was intact and deep tendon 
reflexes were 1+ in the upper and lower extremities.  The Veteran 
was referred for a pain network consultation.  In addition to his 
back complaints, he reported having a bone-on-bone pain in his 
right hip and right sacroiliac joint.  He had stopped 
construction work because of the pain.  He rode a motorcycle as a 
leisure activity.  The examiner expressed the opinion that the 
Veteran's reported amount of pain was difficult to explain given 
the magnetic resonance imaging findings.  

A VA clinical note dated in January 2005 shows the Veteran 
reported a slip and fall, landing on his back.  He also sustained 
a knee injury, which was treated.  He eventually needed surgical 
repair of his left patellar tendon rupture, in March 2005.  A VA 
joints examination, in September 2005, focused on the left knee.  
Also in September 2005, a VA examination considered the Veteran's 
functional impairment and determined that he was not housebound.   

In a letter dated in August 2006, a lay witness wrote that during 
service, the Veteran suffered injury and harassment.  No details 
were provided.  

Further VA clinical notes, through October 2008, do not provide 
any opinion as to the etiology of the Veteran's back and right 
foot complaints.  

In March 2009, the Veteran testified before the undersigned at 
the RO.  He reported that he was pushed down a ladder in service.  
He said that since service, he had been treated for his back 
several times.  He said his right foot was injured in the same 
incident and he still has a broken toe that is deformed as a 
result of the incident.  He recounted that right after service he 
went to a chiropractor about his back, hip, and foot problems (he 
reiterated this in a October 2010 statement, and added there were 
no records of this treatment created).  He testified of going to 
VA in approximately mid-1976.  He said he was seen by someone who 
poked his back a couple of times, told him there was nothing 
wrong with him and to get out.  He testified that he subsequently 
saw private doctors and paid for it himself.  

The Veteran was afforded a VA examination in May 2010.  The 
claims folders were reviewed and discussed.  Examination led to 
diagnoses of chronic right ankle sprain with mild pain expected 
with repetitive movement and daily flares; toe fracture with 
degenerative changes; and chronic lumbar strain with degenerative 
changes.  The examiner expressed the opinion that he could find 
no evidence to relate the injury to service.  It was noted that 
with the 1993 accident, he claimed that he had originally injured 
his back on the job in 1979 lifting steel.  Further, the examiner 
pointed out that the Veteran worked in a physically laborious job 
and had consistent active strains and degenerative changes.  
Therefore, it was not at least as likely as not related to 
service.  The same was true for the foot, as he had an injury in 
2002.  Therefore, it was not at least as likely as not related to 
service.  His post service injuries and the industries he worked 
in would be at least as likely as not to cause his complaints and 
examination findings.  

In October 2010, the Veteran's mother wrote that the Veteran 
wrote to her of being hurt aboard ship when he was pushed down a 
flight of stairs.  When he returned, his foot was wrapped in an 
ace bandage and he limped.  [She did not specify which foot.]  He 
complained about his back constantly.  She took him to a 
chiropractor for treatment several times.  Ever since he came 
home, he had back problems and walked with a limp.  

In November 2010, a university hospital reported that the Veteran 
was registered but there was no indication of him being treated 
there.  Therefore, there were no records at that facility.  

Conclusion

There is no dispute that the Veteran now has current disabilities 
involving his back and right foot with degenerative changes.  
There is also no dispute that he was injured when he was pushed 
down stairs in service.  The issue to be resolved here is whether 
that injury resulted in the current disabilities.  

A nexus or connection between the current disability and the 
injury in service is supported by statements from the Veteran and 
his mother telling of chronic symptoms.  The Veteran reports 
chronic symptoms since the injury in service and his mother 
reports chronic symptoms since his return from service.  Two 
fellow servicemen have provided statements of the injury in 
service, but have not provided any evidence of ongoing symptoms.  
Thus, we have two lay statements of chronic symptoms.  A lay 
person is competent to report what he actually saw or 
experienced.  38 C.F.R. § 3.159 (2010).  A claim can be allowed 
based on lay statements of chronic symptoms.  38 C.F.R. 
§ 3.303(b) (2010).  However, in this case, we must focus on the 
symptomatology from the time the Veteran left active service, in 
1975, to the time of the industrial injury in 1979, because there 
is evidence that there have been chronic symptoms since the 1979 
injury.  That would be evidence connecting the current symptoms 
to the 1979 injury, and not to service.  Peering into this 1975 
to 1979 window, we see that the Veteran and his mother reported 
several months of chiropractor treatments.  This could well have 
been for acute and transitory symptoms and does not reflect the 
presence of a chronic disability.  The fact that the Veteran 
stopped treatment could be indicative of a cured transitory 
condition.  Also, a physician has identified a 6th lumbar 
vertebra.  This is a congenital anomaly that may cause symptoms 
from time to time.  Neither the Veteran nor his mother has the 
expertise to distinguish continuing symptoms of a chronic injury 
from episodic symptoms of a congenital anomaly.  For these 
reasons, the lay statements are not sufficient to overcome the 
presumption of regularity that attaches to the separation 
examination.  

The Board must consider all evidence of record and there is a 
considerable body of evidence against the claim.  There is a 
conflict between the history remembered by the Veteran and his 
mother and the findings reported on the separation examination.  
The presumption of regularity applies to that examination and the 
examining medical officer found the Veteran's spine and lower 
extremities to be normal, except for the left ankle.  The 
statements of the Veteran and his mother are not sufficient to 
overcome this presumption and establish that chronic, continuing 
right foot and back disabilities were present.  Specifically, as 
noted above, they do not have the medical training and experience 
to distinguish chronic orthopedic disorders from acute symptoms, 
such as those involving the left ankle at separation.  They lack 
the medical expertise to identify the symptoms after service as 
chronic and to distinguish them from the symptoms of the 
industrial back injury some 4 years after service.  Thus, they 
have not overcome the findings of the separation examination by 
clear evidence to the contrary.  

Moreover, there is no medical opinion to support the claim while 
there is a recent VA medical opinion that relates the Veteran's 
symptoms to the post service back and foot injuries and finds 
that it was not likely that the Veteran sustained a chronic back 
or foot injury in service.  

Consequently, the Board finds that the separation examination 
report, the reports of post service industrial injuries, and the 
recent medical opinion provide a preponderance of evidence that 
outweighs the lay statements recollecting events years ago.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the appeal 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

TDIU

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  Whether the upper or lower extremities, the back or 
abdominal wall, the eyes or ears, or the cardiovascular, 
digestive, or other system, or psyche are affected, evaluations 
are based upon lack of usefulness, of these parts or systems, 
especially in self-support.  This imposes upon the medical 
examiner the responsibility of furnishing, in addition to the 
etiological, anatomical, pathological, laboratory and prognostic 
data required for ordinary medical classification, full 
description of the effects of disability upon the person's 
ordinary activity.  In this connection, it will be remembered 
that a person may be too disabled to engage in employment 
although he or she is up and about and fairly comfortable at home 
or upon limited activity.  38 C.F.R. § 4.10 (2010).  

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: Provided That, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability: (1) Disabilities 
of one or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.  It is provided 
further that the existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this paragraph 
for the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal employment 
generally shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold  for one person.  Marginal employment may also be held 
to exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family business 
or sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all claims to 
the nature of the employment and the  reason for termination.  
38 C.F.R. § 4.16(a) (2010).  

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, rating 
boards should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of veterans 
who are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The  rating board will include a 
full statement as to the veteran's service- connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the issue.  
38 C.F.R. § 4.16(b) (2010).  

	(a) Total disability ratings--(1) General.  Total 
disability will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to  follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  Total ratings will not be assigned, generally, for 
temporary exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  (2) Schedule for rating 
disabilities.  Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with less 
disability, where the requirements of 38 C.F.R. § 4.16 are 
present or where, in pension cases, the requirements of 38 C.F.R. 
§ 4.17 are met.  (3) Ratings of total disability on history.  In 
the case of disabilities which have undergone some recent 
improvement, a rating of  total disability may be made, provided: 
(i) That the disability must in the past have been of sufficient 
severity to warrant a total disability rating; (ii) That it must 
have required extended, continuous, or intermittent 
hospitalization, or have produced total industrial incapacity for 
at least 1 year, or be subject to recurring, severe, frequent, or 
prolonged exacerbations; and (iii) That it must be the opinion of 
the rating agency that despite the recent improvement of the 
physical condition, the veteran will be unable to effect an 
adjustment into a substantially gainful occupation.  Due 
consideration will be given to the frequency and duration of 
totally incapacitating exacerbations since incurrence of the 
original disease or injury, and to periods of hospitalization for 
treatment in determining whether the average person could have 
reestablished himself or herself in a substantially gainful 
occupation.  
	(b) Permanent total disability.  Permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue  throughout the life of the 
disabled person.  The permanent loss or loss of use of both 
hands, or of both feet, or of one hand and one foot, or  of the 
sight of both eyes, or becoming permanently helpless or bedridden 
constitutes permanent total disability.  Diseases and injuries of 
long standing which are actually totally incapacitating will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is remote.  
Permanent total disability ratings may not be granted as a result 
of any incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations or permanent loss of use of extremities or sight, or 
the person is in the strict sense permanently helpless or 
bedridden, or when it is reasonably certain that a subsidence of 
the acute or temporary symptoms will be followed by irreducible 
totality of disability by way of residuals.  The age of the 
disabled person may be considered in determining permanence.  
	(c) Insurance ratings. A rating of permanent and total 
disability for insurance purposes will have no effect on ratings 
for compensation or pension.  38 C.F.R. § 3.340 (2010).  

Total-disability compensation ratings may be assigned under the 
provisions of Sec. 3.340.  However, if the total rating is based 
on a disability or combination of disabilities for which the 
Schedule for  Rating Disabilities provides an evaluation of less 
than 100 percent, it must be determined that the service-
connected disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341(a) (2010).  

TDIU is based on service-connected disabilities, without regard 
to non-service-connected conditions or advancing age.  In this 
case, the Veteran's service-connected disabilities are 
posttraumatic stress disorder (PTSD), rated as 50 percent 
disabling, and a bilateral hearing loss, rated as 20 percent 
disabling, for a combined evaluation of 60 percent.  See 
38 C.F.R. § 4.25 (2010).  

The evidence as to the extent of the Veteran's PTSD consists of 
VA clinical records and examination reports.  In October 2004, he 
was seen for a psychology consultation.  He erroneously reported 
being 80 percent service-connected and having low back, neck, and 
hip pain.  He provided a detailed description of his family, work 
and financial situation.  At times his affect was incongruent.  
There was no evidence of psychotic behaviors.  His vocabulary was 
average and his speech was productive and detailed about 
interpersonal issues.  He denied current suicidal or homicidal 
ideation.  The diagnosis was a pain condition.  At this point it 
is important to note that service connection has not been 
established for any disorder manifested by physical pain.   

A mental health intake clinic note, dated in December 2004, shows 
the Veteran reported a long history of depression and had had 
suicidal gestures.  He had increased stress from an attempt to 
buy a house they had been renting.  He coped by riding his 
motorcycle.  He was not doing enough by his report and that lead 
to dwelling on his frustrations.  He reported being violated in 
service but did not provide more detail and quickly moved on to 
another topic.  He had been married 3 times.  His current 
marriage had been for 4 years, they had been bickering and he had 
considered leaving.  His relationship with his stepson was a 
source of stress.  He had worked construction for 20 years but 
could no longer do so because of a back injury.  His wife had 
also been hurt at work and they had financial problems.  Mental 
status examination showed the Veteran to be alert and attentive.  
He was agitated.  His speech was normal in rate and rhythm.  
Language was intact.  His affect was congruent with his angry 
mood.  There were no perceptual disturbances.  Thought processes 
were normal and coherent.  There was no unusual thought content.  
There was no suicidal or violent ideation.  Insight was limited 
and judgment was impulsive.  Memory was intact.  The diagnosis 
was a depressive disorder NOS (not otherwise specified).  The GAF 
was 48.  It is significant that the diagnosis was not PTSD.  
Thus, the GAF of 48, related to the non-service-connected 
depressive disorder does not support TDIU, but is evidence 
against the claim.  

The global assessment of functioning (GAF) is a scale reflecting 
the psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 
to 60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g. 
few friends, conflicts with co-workers).  A GAF of 41 to 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  DSM-IV, at 32; Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  A GAF from 31 to 40 
indicates some impairment in reality testing or communication or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family and was unable to work).  See Cathell v. 
Brown, 5 Vet. App. 539 (1996).  A GAF from 21 to 30 indicates 
that behavior was considerably influenced by delusions or 
hallucinations or serious impairment in communication or judgment 
or inability to function in almost all areas.  

The Veteran was seen for individual treatment in January 2005.  
His grooming and hygiene were fair.  His demeanor was aloof.  His 
interaction and attitude were defended.  Cognitive function was 
intact.  Long and short term memories were intact.  Intelligence 
was average.  Judgment was poor and insight was fair.  His affect 
was irritated.  His mood was congruent.  Speech was slightly 
slurred, with a normal rate and loud at times.  He complained 
that his family had moved into a crappy place.  His wife was 
unhappy about the way things were going.  His mood had been 
irritable and he got aggravated easily.  The session set 
treatment goals, including improving coping skills.  The 
diagnosis was a depressive disorder NOS.  The GAF was 48.  Again, 
we see significant disability associated with a non-service-
connected disorder, not the service-connected disability required 
for TDIU.  

Clinical notes dated in August 2006 show the Veteran was seeking 
TDIU and he wanted medical personnel to provide a letter 
verifying that he could not work because of his PTSD.  It was 
noted that he had not been seen since January 2005.  The 
requested letter was not provided but he was scheduled for an 
examination.  

A VA clinical note, dated in September 2006, shows that a VA 
psychologist, R. K., did an intake assessment for mental health.  
The Veteran reported that he was 80 percent disabled by his back, 
leg, etc.  [We again note the Veteran's report to be incorrect; 
his service-connected disabilities have never been rated at 80 
percent.]  He had been married since 2001 and found the marriage 
was generally satisfactory.  He was unemployed, disabled and on 
VA pension.  He appeared younger than his stated age, was 
comfortable and relaxed.  His grooming and dress were scruffy.  
Hygiene was adequate.  He was calm and engaging.  He was 
oriented, cooperative and respectful.  Cognitive functions were 
intact with no perceptual aberrations, delusions, hallucinations, 
tangential or circumstantial speech, loose associations, flight 
of ideas, or grandiosity.  Long and short term memories were 
intact.  Intelligence was average.  Judgment was good and insight 
was fair.  His affect was appropriate with a good range.  His 
mood was despondent and pessimistic with constant irritability.  
There was passive suicidal ideation with no intent.  The 
Veteran's chief complaint was despondency and pessimism, insomnia 
with a long latency period prior to falling asleep, restlessness, 
and no ambition to do anything.  The diagnosis was major 
depression and the GAF was 50.  Subsequent notes show that 
psychologist R. K. saw the Veteran, later in September 2006, and 
findings were similar.  The diagnosis was major depression and 
the GAF was 50.  These notes reflect continued disability due to 
non-service-connected conditions and provide evidence that the 
service-connected disabilities are not significantly disabling.  

In October 2006, the mental status findings remained similar.  
The Veteran was reported to have major depression with 
despondency, insomnia, lethargy fatigue, withdrawal, eating for 
gratification, loss of interest in activities, loss of purpose in 
life, meaninglessness, irritability, anger, and minor suicidal 
ideation.  His second problem was PTSD with isolation, 
loneliness, hypervigilence, hypersensitivity, insomnia, 
isolation, dreams and nightmares, flashbacks and intrusive 
thoughts, poor social functioning, unemployment, distressed 
heterosexual relationships, irritability and temper control, and 
passive suicidal ideation/potential.  The GAF remained 50.  In 
December 2006 and January 2007, the findings were similar.  Dr. 
R. K. entered diagnoses of major depression and PTSD and the GAF 
was 50.  This clinical note shows the Veteran was having problems 
with a second diagnosis of PTSD, which would subsequently be 
service-connected.  However, the non-service-connected depression 
remained significantly symptomatic and the addition of PTSD to 
the diagnosis did not substantially change the assessment of 
functioning.  

In March 2007, the Veteran told Dr. R. K. of his family and 
financial problems.  He was noted to appear younger than his 
stated age, was comfortable and relaxed.  His grooming and dress 
were scruffy, but his hygiene was adequate.  His demeanor and 
energy levels were calm and engaging.  He was oriented, 
cooperative and respectful.  Cognitive functions were intact with 
no perceptual aberrations, delusions, hallucinations, tangential 
or circumstantial speech, loose associations, flight of ideas, or 
grandiosity.  Long and short term memories were intact.  
Intelligence was average.  Judgment was good and insight was 
fair.  His affect was appropriate with a good range.  His mood 
was despondent and pessimistic with constant irritability.  There 
was passive suicidal ideation with no intent.  His speech had a 
normal rate and volume, and was clear, coherent, and logical, not 
pressured.  The Veteran's current financial problems were 
detailed.  The diagnosis was major depression and PTSD.  The GAF 
was 48.  Similar information was provided in mental health clinic 
notes dated in April and May 2007.  The GAF scores on both 
occasions were 48.  

There was an initial evaluation for PTSD in April 2007.  The 
evaluation consisted of a diagnostic interview and mental status 
evaluation.  The claims folder and electronic medical record were 
reviewed.  The Veteran complained of excessive irritability, 
decreased sex drive, problems with sleep, issues with anger, 
feelings of hopelessness, loss of concentration, and depressed 
mood.  Mental status examination showed the Veteran was dressed 
in clean, casual clothing.  Eye contact was good.  Thought 
content was within normal limits.  Cognitive functioning was 
grossly intact.  Psychomotor behavior was normal.  He denied 
suicidal or homicidal ideation.  Affect was euthymic to excited 
as he recounted stories from service.  He denied psychosis.  
Concentration was normal.  The diagnosis was PTSD, moderate, 
chronic.  The GAF score was 55.  

A VA mental health management note of October 2007 shows the 
Veteran was alert and oriented and did not appear to have a 
thought disorder.  He had a relaxed manner and was casually 
dressed, with a somewhat unkempt appearance.  He made good eye 
contact and seemed comfortable with the interview.  He was 
worried about his family and his ability to provide for them.  He 
discussed his pursuit of increased compensation.  The assessment 
was chronic PTSD.  No GAF score was offered.  

A mental health clinic note, dated in March 2008, reflects a 
telephone call to Dr. R. K., and the Veteran's request, to 
evaluate his GAF in the 30's.  However, Dr. R. K. responded that 
his chart notes and GAF assignments stand.  

Conclusion

The Veteran's GAF scores reflect a global assessment of his 
functioning.  Such a global assessment includes all factors, 
including those that are not service-connected.  However, TDIU 
must be based on service-connected disabilities alone.  The 
evidence here shows that the Veteran has significant non-service-
connected family and financial problems.  He also has back and 
neck injury residuals from his post service civilian employment.  
These prevent him from continuing to work in construction.  There 
is only very limited PTSD symptomatology that would not prevent 
the Veteran from pursuing many types of employment.  The service-
connected PTSD and hearing loss, together, would not prevent the 
Veteran from continuing to do the construction work he did for 
many years.  

The evidence indicates that the Veteran's difficulty in working 
is caused by the back symptoms which prevent him from continuing 
in the construction trades.  Even if we do not attempt to 
distinguish the PTSD from the other psychiatric diagnoses, there 
is no evidence that his psychiatric disabilities prevent him from 
doing his previous construction work.  Thus, even considering all 
the psychiatric disabilities, together with the hearing loss, 
would not prevent the Veteran from continuing to do the type of 
work for which he has training and experience.  Consequently, the 
Board must conclude that he does not have disabilities of 
sufficient severity as to prevent him from engaging in some form 
of substantially gainful employment consistent with his education 
and occupational experience.  In reaching this conclusion, the 
Board has considered the Veteran's claims, but the medical 
reports provide the preponderance of evidence.  Since the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  


ORDER

Service connection for a low back disorder is denied.  

Service connection for a right foot disorder is denied.  

TDIU is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


